940 F.2d 653Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Philis SHIPMAN, Plaintiff-Appellant,v.CITY OF BALTIMORE, E.B.W. Properties, Incorporated, Harry W.Stevens Maintenance Services, Incorporated, theBaltimore Orioles, Incorporated,Defendants-Appellees.
No. 90-2490.
United States Court of Appeals, Fourth Circuit.
Argued May 7, 1991.Decided Aug. 15, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-89-2049-S)
Arelious Calvin Wilson, McCants & Dunbar, Silver Spring, Md.  (Argued), for appellant;  Leonard L. McCants, McCants & Dunbar, Silver Spring, Md., on brief.  Michael John Collins, Smith, Somerville & Case, Baltimore, Md., (Argued), for appellees Baltimore Orioles and City of Baltimore, Jeffrey J. Plum, Smith, Somerville & Case, Baltimore, Md., on brief.
David W. Allen, Goodell, Devries, Leech & Gray, Baltimore, Md., (argued), for appellee Stevens Maintenance;
D.Md.
AFFIRMED.
Before K.K. HALL, Circuit Judge, CHAPMAN, Senior Circuit Judge, and CLAUDE M. HILTON, United States District Judge for the Eastern District of Virginia, sitting by designation.
OPINION
PER CURIAM:


1
After a full review of the record in this case, this court hereby affirms the judgment of the district court which granted motions for summary judgment to The Baltimore Orioles and Harry M. Stevens Maintenance Service.  We affirm on the reasoning of the district court as expressed by U.S. Magistrate Klein in his memorandum opinion.  Shipman v. The Baltimore Orioles, Inc., CA-89-2049-S (D.Md. Oct. 5, 1990).


2
AFFIRMED.